                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,            )
                                     )
     Plaintiff,                      )                 Case No.
                                     )            5:18-CR-063-2-JMH
v.                                   )
                                     )           MEMORANDUM OPINION
TEDDY S. HAWKINS,                    )                AND ORDER
                                     )
     Defendant.                      )

                               ***
     Defendant Teddy Hawkins, through counsel, filed two motions

in limine on January 18, 2019.     [DE 125; DE 126].    The first motion

seeks to exclude evidence of text messages between Hawkins and the

cooperating information, Robert McGowan.         [DE 125].    The second

motion   seeks   to   exclude   evidence   of   Hawkins’s   prior   felony

conviction.

     The Court ordered an expedited briefing schedule pertaining

to these motions, giving the United States fourteen days to respond

and Hawkins seven days after the filing of the responses to reply.

[DE 127].     On February 1, 2019, the United States responded in

opposition to the motion to exclude evidence of the text messages

[DE 137] and responded that the motion to exclude evidence of the

prior conviction was moot [DE 126].        Hawkins has not replied to

the government’s responses and the time to reply has passed.           As

a result, the motions in limine are ripe for review.



                                    1
      Ultimately, Hawkins has failed to demonstrate that evidence

of   text   messages   between    his    cell    phone    and    the   cooperating

informant’s cell phone are unfairly prejudicial and his motion to

exclude     evidence   of   the   text       messages    [DE    125]   is   DENIED.

Furthermore, it appears that the parties agree to stipulate to

Hawkins’s prior felony conviction and, as such, Hawkins’s motion

to exclude evidence of a prior felony conviction [DE 126] is DENIED

AS MOOT.

                                  I. Analysis

A.    Motion to Exclude Evidence of Text Messages

      First, Hawkins seeks to exclude evidence of text messages

between himself and McGowan, the cooperating informant, pursuant

to Federal Rule of Evidence 403.              [DE 125].    Hawkins argues that

the evidence of the text messages is unreliable because there are

discrepancies in the Cellbrite report that reflect that no text

messages were sent between McGowan and Hawkins during the relevant

time period.     [Id. at 1, Pg ID 659].          As a result, Hawkins argues

that the probative value of the text messages as evidence is

substantially outweighed by the danger of unfair prejudice.                   [Id.

at 1-2, Pg ID 659-60].

      In response, the United States claims that the Cellbrite

report inconsistencies do not conclusively demonstrate that the

text messages between Hawkins and McGowan did not occur. [DE 137].

Additionally, the government notes that police officers observed

                                         2
McGowan send text messages to Hawkins using his cell phone on May

10, 2018.   [Id.].      Thus, the United States argues that Hawkins has

failed to demonstrate that the evidence of the text messages is

unfairly prejudicial.

     Under Federal Rule of Evidence 403, “[t]he court may exclude

relevant    evidence     if   its    probative    value   is     substantially

outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay,

wasting    time,   or   needlessly    presenting    cumulative      evidence.”

Still,    “[u]nfair     prejudice    does   not   mean    the    damage   to   a

defendant's case that results from the legitimate probative force

of the evidence; rather it refers to evidence which tends to

suggest decision on an improper basis.”            United States v. Bonds,

12 F.3d 540, 567 (6th Cir. 1993) (internal citations and quotations

omitted).

     Here, the fact that the Cellbrite report contradicts the

information reflected on the text messages introduced by the

government is relevant, but it does not conclusively demonstrate

that the text messages are unreliable or that introduction of the

text messages is unfairly prejudicial to Hawkins.               The government

can attempt to establish the accuracy and reliability of the text

messages in at least two ways.          First, the United States had the

phones that the text messages were allegedly sent from and can

attempt to establish reliability by offering the phones and the

                                       3
recovered text messages as evidence.               Second, the United States

asserts that officers conducting the investigation on May 10, 2018,

observed McGowan send text messages to a contact listed as “Unc2,”

who was later identified as Teddy Hawkins.            In fact, the Court has

already seen evidence of body camera footage during the suppression

hearing demonstrating that McGowan communicated through multiple

voice calls with a contact listed as “Unc2” in his cell phone.

[See DE 134].

       Of course, Hawkins may use the information contained in the

Cellbrite report to question the existence and accuracy of the

proffered text messages.          Still, Hawkins has failed to demonstrate

that the evidence of text messages sent between his phone and

McGowan’s is more prejudicial than probative in nature.                   The text

messages may be damaging to Hawkins’s criminal defense but that

fact   and   the    Cellbrite     report    inconsistencies     alone      do   not

establish    that    the   text    messages   are    unreliable    or     unfairly

prejudicial.       As a result, Hawkins’s motion to exclude evidence of

text messages allegedly sent between his cell phone and McGowan’s

cell phone is DENIED.

B.     Motion to      Exclude     Evidence    of    Hawkins’s     Prior     Felony
       Conviction

       Second, Hawkins seeks to exclude evidence of his prior felony

conviction.     Of course, introducing evidence of prior convictions

may lead the jury to conclude that the Defendant is of bad


                                        4
character, leading to unfair prejudice.                 As such, courts must

carefully    weigh   the   probative       value   of   introducing    a    prior

conviction against the danger of unfair prejudice to the Defendant.

     But here, the evidence of Hawkins prior felony conviction

constitutes an element of one of the charged offenses.            Hawkins is

charged, among other counts, with being a felon in possession of

a firearm.    As a result, in order to prove the charged offense,

the government must offer evidence that McGowan was convicted of

a felony offense.

     Still, it appears that the government has offered Hawkins an

Old Chief stipulation where the parties would agree and stipulate

to the fact that Hawkins has been convicted of a felony offense,

without providing additional details of the previous offense.                 [DE

136].   In his motion in limine, it does not appear that Hawkins is

asking for exclusion of evidence of the prior felony conviction

per se, but that Hawkins actually requests an Old Chief stipulation

on the prior felony conviction.             Thus, to the extent that the

parties   have   agreed    to   stipulate     to   Hawkins’s   prior       felony

conviction, this motion in limine is rendered moot. If the parties

have not so stipulated, Hawkins may renew his motion or move for

other appropriate relief.        In sum, Hawkins’s motion to exclude

evidence of his prior felony conviction is DENIED AS MOOT.




                                       5
                          II.   Conclusion

     Accordingly, IT IS ORDERED as follows:

     (1)   Hawkins’s motion in limine to exclude evidence of text

messages [DE 125] is DENIED; and

     (2)   Hawkins’s motion in limine to exclude evidence of a prior

felony conviction [DE 126] is DENIED AS MOOT.

     This the 11th day of February, 2019.




                                   6
